Name: EEC-Portugal Joint Committee Decision No 1/83 of 7 April 1983 further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-06-30

 Avis juridique important|21983D0630(05)EEC-Portugal Joint Committee Decision No 1/83 of 7 April 1983 further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 174 , 30/06/1983 P. 0010COUNCIL REGULATION (EEC) No 1722/83 of 2 June 1983 on the application of Decision No 1/83 of the EEC-Portugal Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Portuguese Republic (1) was signed on 22 July 1972 and entered into force on 1 January 1973; Whereas, by virtue of Article 28 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, which forms an integral part of the said Agreement, the Joint Committee has adopted Decision No 1/83 further amending Article 8 of that Protocol; Whereas it is necessary to apply that Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1/83 of the EEC-Portugal Joint Committee shall apply in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 2 June 1983. For the Council The President N. BLÃ M (1) OJ No L 301, 31.12.1972, p. 165. JOINT COMMITTEE DECISION No 1/83 of 7 April 1983 further amending Article 8 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Portuguese Republic signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Article 28 thereof, Whereas the equivalents of the amounts in ECU in some national currencies, on 1 October 1982, were lower than their equivalents on 1 October 1980 ; whereas this fact, as a result of the automatic change of base date provided for in Decision No 1/78 of the Joint Committee, would lead, on the conversion into the national currencies concerned, to a diminution of the effective limits for simplified documentary requirements ; whereas, in order to avoid this, it is necessary to raise the limits expressed in ECU, HAS DECIDED AS FOLLOWS: Article 1 Article 8 of Protocol 3 is hereby amended as follows: - in paragraph 1 (b), "2 750 ECU" is replaced by"3 400 ECU", - in paragraph 3, "190 ECU" is replaced by "240 ECU"and "550 ECU" by "680 ECU". Article 2 This Decision shall enter into force on 1 May 1983. Done at Brussels, 7 April 1983. For the Joint Committee The President ErnÃ ¡ni RODRIGUES LOPES